DETAILED ACTION
Election/Restriction
                                                  Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A telephone call was made to the attorney of record Mr. Hector M. Reyes-Rivera on 11-12-2021 to request an oral election to the below restriction requirement, but did not result in an election being made. See examiner’s interview summary mailed on 11-17-2021. 
The examiner notes that this case has 3 restrictions because of the following events summarized below for the record:
The examiner mailed the 1st restriction on 05-07-21 based on the claims amended on 03-15-19.
The applicant traversed the 1st restriction and amended the claims on 06-18-21. For some reasons, the amended claims were not listed under the claims tab but rather under the amended specification on 06-18-21.
The examiner reviewed the applicant’s ground of traverse, and determined that the restriction was not done properly. However, the examiner didn’t agree with the applicant’s remarks and arguments. After further review of the case, the examiner determined a new restriction is required and it is more appropriate. The 2nd restriction was mailed on 10-26-21 based on the original amended claims on 03-15-19, because the amended claims on 06-18-21 were not shown under the claims tab.
The applicant raised the concern to the examiner during this phone interview that the 2nd restriction didn’t address the latest amended claims on 06-18-21. 
After further investigation, the examiner noticed that the amended claims on 06-18-21 were not properly attached to the claims tab, and reached out to case resolution team to resolve the issue on 11-10-21.
The examiner reviewed the latest amended claims on 06-18-21, and determined the 2nd restriction is still applicable for the amended claims on 06-18-21, and recommended in order to expedite the examination of this case to elect over the phone. 
The applicant requested another office action and decline an oral election over the phone. 
The 3rd restriction is mailed according to the applicant request and encompasses the latest set of the amended claims on 06-18-21. 
The examiner would like to thank the applicant for his understanding of this technical issue that has occurred, and apologize for any inconvenience that might have caused.


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12, 34, 37 and 13-24, 35, 38 drawn to the combination of the ergonomic handle with holding/ releasing system and the nail buffer head section, classified in A45D29/007.
II. Claim 25- 33, 39-43 drawn to the head section, classified in A45D2200/1018.
III. Claim 36, drawn to holding/ releasing system, classified in A45D29/12.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I and II has separate utility such as the nail buffer head section .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I and III has separate utility such as the handle with holding/ releasing system can hold and release any removable part. It can be used to hold and release other removable cosmetic and makeup part such as brushes.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II and III has separate utility such as the nail buffer head section can perform nail rubbing and apply nail polishing manually, and without using the ergonomic handle with holding/ releasing system, and holding/ releasing system can hold and release any removable part. It can be used to hold and release other removable cosmetic and makeup part such as brushes. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Within invention I above, applicant discloses the following two distinct species:

Species I: Holding / releasing mechanism using snap fit (with handle 21)
Species II: Holding/ releasing mechanism using male/ female thread system (with handle 181)

Applicant is required, if elected invention I, to elect a single species with identification of claims encompassing the election. 


            Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a. The inventions have acquired a separate status in the art in view of their different classification;
b. The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
c. The inventions require a different field of search (for example, searching search queries);
d. The prior art applicable to one invention would not likely be applicable to another invention; 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772